Citation Nr: 1706720	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana
Awaits re

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia, left knee, status post arthroscopic surgery.

2.  Entitlement to a rating in excess of 20 percent for chronic right shoulder sprain, status post surgical repair of labral tear, with healed scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board observes that the Veteran filed a notice of disagreement in January 2017 with the October 2016 rating decision that denied an increased rating greater than 10 percent for degenerative joint disease of the cervical spine; the Board observes that the Agency of Original Jurisdiction (AOJ) is working on the appeals.  Thus, the Board will not take action on the appeals at this time.

The Veteran perfected an appeal for service connection for sleep apnea; service connection for this disorder was granted by the AOJ in June 2016.  Thus, the appeal was satisfied in full and is not before the Board.

The Board notes that additional evidence, to include VA treatment records dated through October 2015 and statements from the Veteran, was added to the record after the issuance of a September 2012 statement of the case.  However, as the Board is remanding this matter for further development, the Veteran is not prejudiced by its review of that evidence.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The August 2011 and December 2014 VA examination reports are inadequate.  For the reasons explained below, additional examinations are required in order to adequately evaluate the service-connected joints at issue.  

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  Here, the Board finds that the VA examinations cited above do not meet the criteria set forth in Correia.  

Additionally, review of the evidence reveals that the Veteran's service-connected left knee and right shoulder disabilities have worsened since the most recent VA examinations.  In this regard, VA treatment records show substantial deterioration in the left knee since the August 2011 VA examination made evident by the Veteran's current use of a cane due to left knee complaints.  See August 2012 Substantive Appeal.  Further, VA treatment records show substantial deterioration in the right shoulder since the December 2014 VA examination with respect to symptoms including pain, crepitus, instability, fatigue, and weakness.  See e.g. September and October 2015 VA treatment records.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Therefore, in light of Correia, and because the August 2011 and December 2014 VA examinations do not appear to adequately reflect the current state of the Veteran's left knee status post arthroscopic surgery and chronic right shoulder sprain status post surgical repair of labral tear, remand for a new VA examination with complete range of motion testing is warranted.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.32(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his left knee disability.  The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected left knee disability.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached.

The examiner must indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

3.  The RO should also arrange for the Veteran to undergo a VA shoulder examination.  The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left shoulder.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right shoulder disability.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached.

The examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's shoulder.

As part of that description, the examiner should indicate, with respect to each shoulder, whether there is any current impairment of the humerus, such as loss of the head (flail shoulder), nonunion (false flail joint), or fibrous union; whether there is malunion of the humerus and, if so, whether the resulting deformity, if any, is mild, moderate, or marked in degree; whether there is evidence of recurrent dislocation of the humerus and, if so, whether episodes of dislocation are frequent or infrequent, and whether guarding occurs only with movement at the shoulder level, or with all arm movements; and whether there is any impairment of the clavicle or scapula, such as dislocation, nonunion, or malunion and, if there is nonunion, whether the nonunion is manifested by loose movement.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




